


Exhibit 10.1




KIMBALL INTERNATIONAL, INC.
ANNUAL PERFORMANCE SHARE AWARD AGREEMENT
This Annual Performance Share Award Agreement (the “APSA”)
dated                               , is granted by Kimball International, Inc.
("Company”), an Indiana corporation, to
                                          (“Employee”) pursuant to the terms of
the Company’s Amended and Restated 2003 Stock Option and Incentive Plan
(“Plan”).
WHEREAS the Compensation & Governance Committee of the Company (“Committee”)
believes it to be in the best interests of the Company and its shareowners for
its employees to obtain or increase their shareowner interests in the Company in
order that they will have a greater incentive to work for and manage the
Company’s affairs in such a way that its shares may become more valuable,
thereby aligning the personal interests of employees with the Company
shareowners; and
WHEREAS the Employee is employed by the Company or one of its subsidiaries;
Now therefore, in consideration of these premises and of services to be
performed by the Employee, the Company hereby makes this APSA to the Employee on
the following terms and conditions hereafter expressed and subject to the terms
of the Plan.
AWARD
The Company hereby grants to the Employee                              target
shares of Class B Common Stock (“Common Stock”) (“Target Shares”).
CALCULATION OF SHARES ISSUED
The actual number of shares issued shall be determined based on the “Annual
Operating Income,” as defined
below for the fiscal year ended June 30, 2016, and based on the following:
Annual Operating Income %
Actual Shares to be Issued in FY 2016
    8.0%
200% of Target shares
    5.6%
100% of Target shares
    4.5%
50% of Target shares
<4.5%
  0

For any Annual Operating Income between 4.5% and 5.6% or between 5.6% and 8.0%,
the payout percentage of
the Target Shares shall be interpolated.
In computing the shares issued, the shares will be rounded down to a full share
excluding any fractional shares. The resulting shares will be awarded within 2 ½
months after the end of the Company’s fiscal year.
For purposes herein, “Annual Operating Income” shall mean operating income per
SEC reporting, adjusted to exclude the Post Falls restructuring costs and the
impact of accounting for the Supplemental Employee Retirement Plan (SERP).
FORFEITURE OF AWARD
To receive awarded shares under the terms of this APSA, the Employee must be a
full time and eligible employee of the Company at the time shares are issued,
except for:
•Death.
•Permanent Disability.
•
Retirement after attaining the minimum retirement age under the governmental
retirement system for the applicable country (age 62 in the U.S.).

If during the period of July 1,        , through June 30,        , an Employee’s
employment is terminated because of Death, Permanent Disability, or Retirement,
or ineligibility is determined, the Employee’s shares are determined by
multiplying the APSA shares computed for the fiscal year ending June 30,
       , by a fraction determined by:

1

--------------------------------------------------------------------------------




•Numerator = number of months in the current fiscal year that the Employee was a
full time and eligible employee, including the month in which the termination of
employment or eligibility ends, which shall be considered a full month.
•
Denominator = 12 months.

In such cases, the Employee’s (or beneficiary, in the event of Employee’s death)
shares will be awarded within 2 ½ months after the end of the Company’s fiscal
year.
TAXES
The taxable value of the shares awarded will be the number of shares received
multiplied by the share price(determined under the applicable tax regulations)
as of the date of the issuance.
Taxes due will be satisfied by having shares withheld equal in value to the
minimum amount of federal, state and local taxes required by the taxing
authorities.
The value of the shares withheld will be determined by using the appropriate
method under applicable tax regulations.
RESTRICTIONS ON AWARDED SHARES
There will be no restrictions on the shares of Common Stock awarded under the
APSA.
CLAWBACK
In the event that an Employee has received an award under this Plan and within
twelve (12) months after a date of distribution of said award to the Employee,
(a) the Company identifies facts that result in or, in the event of distribution
as a result of Retirement or Disability, would have resulted in a termination
for Cause or (b) the Employee breaches their Employment Agreement, then, in
addition to the forfeiture, the Employee agrees to repay the value of such
distribution made under this Agreement within thirty (30) days of the date of
written demand by the Company.
NON-TRANSFERABILITY – DEATH
This APSA is not transferable by the Employee otherwise than by will or the laws
of descent and distribution.
SHARE CHANGES
If the Company shall at any time change the number of shares of its Common Stock
without new consideration to the Company (such as by stock dividend or stock
split), the total number of shares subject to the APSA hereunder shall be
changed in proportion to the change in issued shares. If, during the term of
this APSA, the Common Stock of the Company shall be changed into another kind of
securities of the Company or into cash, securities, or evidences of indebtedness
of another corporation, other property, or any combination thereof, whether as a
result of reorganization, sale, merger, consolidation, or other similar
transaction, the Company shall cause adequate provision to be made whereby the
Employee shall thereafter be entitled to receive, upon expiration of the APSA,
the cash, securities, evidences of indebtedness, other property, or any
combination thereof, the Employee would have been entitled to receive for Common
Stock acquired through this APSA immediately prior to the effective date of such
transaction. If appropriate, the number of shares of this APSA following such
reorganization, sale, merger, consolidation, or other similar transaction, may
be adjusted in each case in such equitable manner as the Committee may select.
AMENDMENT
In the event any new modifications or changes are made to existing laws that
render any or all of this Agreement illegal or unenforceable, this Agreement may
be amended to the extent necessary in order to carry out the intention of the
APSA to the Employee. The Committee may amend this Agreement in other respects,
without the Participant's consent, if the amendment will not have an adverse
effect on the Participant's rights under this Agreement as in effect immediately
before the amendment.
PLAN CONTROLLING
The APSA is subject to all of the terms and conditions of the Plan except to the
extent that those terms and conditions are supplemented or modified by this
Agreement as authorized by the Plan. Capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Plan. All determinations and interpretations of the Committee shall be binding
and conclusive upon the Employee and his or

2

--------------------------------------------------------------------------------




her legal representatives.
QUALIFICATION OF RIGHTS
Neither this Agreement nor the existence of the APSA shall be construed as
giving the Employee any right (a) to be retained as an employee of the Company;
or (b) as a shareholder with respect to the shares of Common Stock underlying
the APSA until the certificates for the Common Stock have been issued and
delivered to the Employee.
GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws of
the State of Indiana, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction. Any action or proceeding seeking to
enforce the terms of this Agreement or based on any right arising out of this
Agreement must be brought in the appropriate court located in Dubois County,
Indiana, or if jurisdiction will so permit, in the Federal District Court for
the Southern District of Indiana located in Evansville, Indiana. The parties
hereto consent to the jurisdiction and venue of said courts.
SUCCESSORS AND ASSIGNS
This Agreement shall be binding upon and inure to the benefit of the successors,
assigns and heirs of the respective parties, subject to the other provisions
hereof.
WAIVER
The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver thereof or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement.
TITLES
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Agreement.
COUNTERPARTS/ COPIES
This Agreement may be signed in one or more counterparts, each of which will be
deemed to be an original and all of which when taken together will constitute
the same agreement. Any copy of this Agreement made by reliable means (for
example, photocopy, scanned copy or facsimile), is considered an original.
IN WITNESS WHEREOF, the Company and the Employee have agreed to the terms and
conditions of this Agreement all as of the day and date first above written.
 
"Company"
 
"Employee"
 
 
By:
 
Printed:
 
Printed:
 
Title:
 
 
 
 
Kimball International, Inc.
 
 






3